        Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEAUNNA PHILLIPS, Plaintiff, by and   )
through her Mother, SPARKLE STIDWELL, )
as next friend,                       )
                                      )
              Plaintiffs,             )
                                      ) CIVIL ACTION FILE NO.
                                      ) 1:19-cv-00401-MHC
v.                                    )
                                      )
YASIN ABDULAHAD,                      )
                                      )
              Defendant.              )

      DEFENDANT YASIN ABDULAHAD’S INITIAL DISCLOSURES

      Comes Now, Defendant Detective Yasin Abdulahad (hereinafter “Detective

Abdulahad” or “Defendant”) of the Atlanta Police Department (“APD”), and

hereby makes his initial disclosures as follows:

1. If the defendant is improperly identified, state defendant’s correct identification
   and state whether defendant will accept service of an amended summons and
   complaint reflecting that information furnished in this disclosure response.

  Response: The Defendant is properly identified.




                                          1
        Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 2 of 12




2. Provide the names of any parties whom defendant contends are necessary parties
   to this action, but who have not been named by plaintiff. If defendant contends
   that there is a question of misjoinder of parties, provide the reasons for defendant’s
   contention.

  Response: Defendant is not aware of any parties who are necessary to this

  action but have not been named.

3. Provide a detailed factual basis for the defense or defenses and any counterclaims
or crossclaims asserted by defendant in the responsive pleading.

      Response: On January 26, 2017, Detective Abdulahad, with Detective

Robeson traveled to the public safety annex building to complete paperwork.

The Detectives were in plain clothes with their badges visible around their

necks. The Detectives drove a red Dodge Charger rented by APD for official

police business. Detective Abdulahad, who was driving the vehicle on the night

in question, backed the vehicle into a parking spot. Upon existing the vehicle,

Detective Abdulahad smelled a strong odor of marijuana coming from the

vehicle parked two spaces down. Detective Abdulahad motioned for the person

seated in the front passenger side of the vehicle, later identified as Deaundre

Phillips, to roll down his window. The Detectives identified themselves as police

officers. Detective Robeson then began communicating with Mr. Phillips, who

kept his right arm hidden from view. Detective Robeson continued to

communicate with Mr. Phillips asking that he “toss out” the marijuana. Mr.

                                           2
       Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 3 of 12




Phillips denied that he had any marijuana but continued to hide his right arm

and appeared to be manipulating an object in the floorboard of the vehicle.

      Thereafter, Mr. Phillips was asked to step out of the vehicle. Mr. Phillips

complied but then attempted to push past the Detectives to flee. The Detectives

were able to stop Mr. Phillips from fleeing but he then broke free and returned

to the vehicle. Detective Abdulahad went in the vehicle after Mr. Phillips and

saw that he was moving for a gun in the passenger floorboard. Detective

Abdulahad then pushed Mr. Phillips toward the driver’s side of the vehicle so

that he could not reach the gun in the floorboard. At this time, Detective

Abdulahad had one knee in the passenger side seat. Mr. Phillips then put the

vehicle into gear and began to drive the vehicle with Detective Abdulahad

partially in the vehicle. Mr. Phillips drove past the exit of the parking lot and

toward a light pole while continuing to reach for the gun in the floorboard of

the vehicle. Detective Abdulahad, fearing that he could not stop Mr. Phillips

from getting the gun or from hitting the light pole, fired his gun once striking

Mr. Phillips, who expired at the scene.

      The Georgia Bureau of Investigations (“GBI”) were called to the scene to

conduct the investigation into this incident. The GBI found marijuana on Mr.

Phillips and a gun in the floorboard of the vehicle. In addition, the GBI found

                                          3
        Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 4 of 12




that Mr. Phillips had five previous arrests, was on probation, and had two

arrest warrants pending in Fulton County, GA at the time of the events at issue

in this matter.

      Based on these facts, it is clear that Detective Abdulahad is entitled to

qualified immunity for all causes of action in this matter.

4. Describe in detail all statues, codes, regulations, legal principals, standards and
   customs or usages, and illustrative case law which defendant contends are
   applicable to this action.

      Response:

                                   STATUTES:

U.S.C.A. Const. Amend. 4
42 U.S.C. § 1983
                                   CASE LAW:

Terrell v. Smith, 668 F.3d 1244 (11th Cir. 2012).

Adams v. Hazelwood, 271 Ga. 414 (1999)

Anderson v. Creighton, 483 U.S. 635 (1987)

Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364(11th Cir. 1996)

Baker v. McCollan, __ U.S. __, 99 S.Ct. 2689 (1979)

Brown v. City of Huntsville, 608 F.3d 724 (11th Cir. 2010)

Cameron v. Lang, 274 Ga. 122 (2001)

Carter v. Glenn, 249 Ga. App. 414 (2001)

Dorsey v. Wallace, 134 F.Supp.2d 1364 (N.D.Ga. 2000, Pannell, J.)


                                          4
        Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 5 of 12




Gardner v. Rogers, 224 Ga. App. 165 (1996)

Gates v. Khokhar, 884 F.3d 1290 (2018)

Gilbert v. Richardson, 264 Ga. 744 (1994)

Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003)

Graham v. Connor, 490 U.S. 386 (1989)

Hartsfield v. Lemacks, 50 F.3d 950 (11th Cir. 1995)

Harlow v. Fitzgerald, 457 U.S. 800 (1982)

Holloman ex rel. Holloman v. Harland, 370 F.3d 1252 (11th Cir. 2004)

Hunter v. Bryant, 502 U.S. 224 (1991)

Jones v. Cannon, 174 F.3d 1271 (11th Cir. 1999)

Jones v. Michael, 656 Fed.Appx. 923 (11th Cir. 2016)

Jordan v. Mosley, 487 F.3d 1350 (11th Cir. 2007)

Kidd v. Coates, 271 Ga. 33 (1999)

Lee v. Ferraro, 284 F.3d 1188 (11th Cir. 2002)

Merrow v. Hawkins, 266 Ga. 390 (1996)

Mullenix v. Luna, __ U.S. __, 136 S.Ct. 305 (2015)

Pearson v. Callahan, 555 U.S. 223 (2009)

Post v. City of Ft. Lauderdale, 7 F.3d 1552 (11th Cir. 1993)

Proescher v. Bell, 966 F. Supp. 2d 1350 (N.D. Ga. 2013)

Saucier v. Katz, 533 U.S. 194 (2001)

Selvy v. Morrison, 292 Ga. App. 702 (2008)


                                         5
        Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 6 of 12




Sheth v. Webster, 145 F.3d 1231 (11th Cir.1998)

St. George v. Pinellas County, 285 F.3d 1334 (11th Cir. 2002)

Tittle v. Corso, 256 Ga. App. 859 (2002)

Vineyard v. Wilson, 311 F.3d 1340 (11th Cir. 2002)

Wilson v. Layne, 526 U.S. 603 (1999)

Wood v. Kesler, 323 F.3d 872 (11th Cir. 2003)

5. Provide the name and, if known, the address and telephone number of each
   individual likely to have discoverable information that you may use to support
   your claims or defenses, unless solely for impeachment, identifying the subjects
   of the information.

  Response: Please see Attachment A.

6. Provide the name of any person who may be used at trial to present evidence under
   Rules 702, 703, or 705 of the Federal Rules of Evidence. For all experts described
   in Fed.R.Civ.P. 26(a)(2)(B), provide a separate written report satisfying the
   provisions of that rule.

  Response: Defendant has not retained any expert as of the making of these

  disclosures. Defendant will supplement this response at such time that any

  expert is retained.

7. Provide a copy of, or description by category and location of, all documents, data,
   compilations or other electronically stored information, and tangible things in
   your possession, custody, or control that you may use to support your claims or
   defenses unless solely for impeachment, identifying the subjects of the
   information
   Response: Defendant has no documents, electronically stored material, or

  other tangible things in his care custody and control relevant to this action.


                                           6
        Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 7 of 12




8. In the space provided below, provide a computation of any category of damages
   claimed by you. In addition, include a copy of, or describe by category and
   location of, the documents or other evidentiary material, not privileged or
   protected from disclosure on which such computation is based, including
   materials bearing on the nature and extent of injuries suffered, making such
   documents or evidentiary material available for inspection and copying under Fed.
   R. Civ. P. 34.

  Response: Defendant has no damages except costs and fees for defending

  this action.

9. If defendants contend that some other person or legal entity is, in whole or in part,
   liable to the plaintiff or defendants in this matter, state the full name, address and
   telephone number of such person or entity and describe in detail the basis of such
   liability.

  Response: Defendant is not claiming, at this time, that some other person or

  entity is liable to Plaintiff.

10. Attach for inspection and copying as under F.R.Civ.P. 34 any insurance
  agreement under which any person carrying on an insurance business may liable
  to satisfy part or all of a judgment which may be entered in this action or to
  indemnify or reimburse from payments to satisfy the judgment. (Attach copy of
  insurance agreement to Initial Disclosures as Attachment E).

  Response: Defendant has no such insurance coverage.



                               [Signatures on following page]




                                           7
       Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 8 of 12




     Respectfully submitted, this 20th day of March, 2019.

                                       By: /s/ Alisha I. Wyatt-Bullman
                                       ALISHA I. WYATT-BULLMAN
                                       Senior Assistant City Attorney
                                       Georgia Bar No. 189850
                                       aiwyattbullman@atlantaga.gov
                                       (404) 546-4125 direct

                                       STACI J. MILLER
                                       Assistant City Attorney
                                       Georgia Bar No. 601594
                                       sjmiller@AtlantaGa.Gov
                                       (404) 546-4083 direct
                                       Attorneys for Defendant
City of Atlanta Law Department
55 Trinity Avenue SW Suite 5000
Atlanta, GA 30303-3520
(404) 546-4100 main




                                       8
        Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 9 of 12




                               ATTACHMENT A

   1. All individuals named in Plaintiff’s Complaint and Initial Disclosures.
   2. GBI Special Agent Clinton Thomas
   3. GBI Lieutenant Charles Hampton
   4. GBI Special Agent Josh Ellis
   5. GBI Special Agent Chris Davis
   6. GBI Special Agent David Jones
   7. GBI Special Agent Justin McAllister
   8. GBI Special Agent Alex Scott
   9. APD Detective Yasin Abdulahad
   10. APD Detective El Malik Robeson
   11. APD Sergeant Nick Parete
   12. APD Internal Affairs Detective Scott Bennett
   13. Yteria Maeberry
   14. Rodrick Hart
   15. Gary Jones
   16. Brenda Brailsford-Jones
   17. ADF Matthew Boehner
   18. ADF David Scalf
   19. Raymond Evans
   20. Paramedic Baitaski Bailey
   21. EMT Anthony Troino
   22. Angela Fowler


      Officer Abdulahad reserves the right to supplement this response if additional
individuals are identified during the course of discovery.




                                         9
       Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 10 of 12




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DEAUNNA PHILLIPS, Plaintiff, by and   )
through her Mother, SPARKLE STIDWELL, )
as next friend,                       )
                                      )
              Plaintiffs,             )
                                      ) CIVIL ACTION FILE NO.
                                      ) 1:19-cv-00401-MHC
v.                                    )
                                      )
YASIN ABDULAHAD,                      )
                                      )
              Defendant.              )

                               CERTIFICATION

      Counsel for City Defendants certifies that the INITIAL DISCLOSURES have

been prepared with Times New Roman font, 14 point, and therefore it complies with

the requirements of L.R. 5.1(C).

      This 20th day of March, 2019.

                                            By: /s/ Alisha I. Wyatt-Bullman
                                            ALISHA I. WYATT-BULLMAN
                                            Senior Assistant City Attorney
                                            Georgia Bar No. 189850
                                            Attorneys for Defendants

City of Atlanta Law Department
55 Trinity Avenue SW Suite 5000
Atlanta, GA 30303-3520
(404) 546-4125 direct
aiwyattbullman@atlantaga.gov

                                       10
       Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 11 of 12




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEAUNNA PHILLIPS, Plaintiff, by and   )
through her Mother, SPARKLE STIDWELL, )
as next friend,                       )
                                      )
              Plaintiffs,             )
                                      ) CIVIL ACTION FILE NO.
                                      ) 1:19-cv-00401-MHC
v.                                    )
                                      )
YASIN ABDULAHAD,                      )
                                      )
              Defendant.              )

                         CERTIFICATE OF SERVICE

      This is to certify that on this day the DEFENDANT YASIN

ABDULAHAD’S INITIAL DISCLOSURES upon counsel listed below by e-file

and by depositing a copy of the same in the United States Mail with proper postage

affixed thereon to ensure delivery as follows:

                          G. BRIAN SPEARS, ESQ.
                        1126 Ponce de Leon Avenue, NE
                              Atlanta, GA 30306

                          L. CHRIS STEWART, ESQ.
                             Stewart Trial Attorneys
                          2020 Howell Mill Road, NW
                                   Suite D-182
                                Atlanta, GA 30318

                     [SIGNATURE ON FOLLOWING PAGE]
                                         11
      Case 1:19-cv-00401-MHC Document 9 Filed 03/20/19 Page 12 of 12




     This 20th day of March, 2019.
                                          Respectfully Submitted,

                                          By: /s/ Alisha I. Wyatt-Bullman
                                          ALISHA I. WYATT-BULLMAN
                                          Senior Assistant City Attorney
                                          Georgia Bar No. 189850
                                          Attorneys for Defendant

City of Atlanta Law Department
55 Trinity Avenue SW Suite 5000
Atlanta, GA 30303-3520
(404) 546-4125 direct
aiwyattbullman@atlantaga.gov




                                     12
